Citation Nr: 0626488	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-07 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for edema.

5.  Entitlement to service connection for a dental condition.  

6.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 until 
March 1970, with additional service in the Marine Corps 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought on appeal.  

The issue concerning service connection for depression is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Benign prostatic hypertrophy was not present in service 
and has not been medically linked to either service or to his 
service-connected diabetes mellitus.

3.  A letter by the RO dated February 13, 2004, notified the 
veteran that it had denied his claims for service connection 
for erectile dysfunction, hypertension, edema, and a dental 
condition.  

4.  After the veteran filed a Notice of Disagreement, the RO 
issued a Statement of the Case on February 11, 2005, which 
addressed the issues of service connection for erectile 
dysfunction, hypertension, edema, and a dental condition.

5.  In a VA Form 646 (Statement of Accredited Representative 
in Appealed Case), dated July 14, 2005, the veteran's 
representative listed issues concerning service connection 
for erectile dysfunction, hypertension, edema, and a dental 
condition. 

6.  The veteran filed a blank VA Form 9 (Appeal to Board of 
Veterans' Appeals) on December 19, 2005.


CONCLUSIONS OF LAW

1.  The veteran's benign prostatic hypertrophy was not 
incurred in or aggravated by service, and is not proximately 
due to or aggravated by his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The veteran has not submitted a timely substantive appeal 
with regard to a February 2004 rating decision that denied 
service connection for erectile dysfunction, hypertension, 
edema, and a dental condition; therefore, the Board lacks 
jurisdiction over those issues.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West Supp. 2005); 38 C.F.R. §§ 3.109, 20.200, 20.202, 
20.302, 20.303, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for benign 
prostatic hypertrophy.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

The veteran is also seeking service connection for erectile 
dysfunction, hypertension, edema, and a dental condition.  
However, because the veteran failed to file a timely appeal 
with respect to each of these issues, the Board has no 
jurisdiction to decide these claims. 

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letter by the RO dated in September 2002, October 2002, April 
2003, October 2003, June 2005, and December 2005 fully 
satisfy the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  These letters informed the 
veteran that additional information or evidence was needed to 
support his claim for service connection for benign prostatic 
hypertrophy, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II). 

The Board notes that these letters did not notify the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection was 
eventually granted for benign prostatic hypertrophy.  
However, since the Board concludes below that the 
preponderance of the evidence is against this claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Hence, no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.


II.  Benign Prostatic Hypertrophy

Service connection has been established for type II diabetes 
mellitus.  The veteran now claims that he has an enlarged 
prostate (benign prostatic hypertrophy) as a result of his 
diabetes.  However, since medical evidence indicates that the 
veteran's benign prostatic hypertrophy is unrelated to both 
service and his service-connected diabetes, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition to the above provisions, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection for benign prostatic hypertrophy is not 
warranted under either a direct theory of service or under 
the theory that it is secondary to his service-connected 
diabetes.  The veteran's service medical records make no 
reference to prostate problems such as difficulty urinating.  
Clinical evaluations consistently show that the veteran's 
genitourinary system was normal.  Thus, a chronic disorder 
involving the veteran's prostate was not shown in service.  

The record also shows that benign prostatic hypertrophy was 
first diagnosed many years after service and has not been 
medically linked to service or to his service-connected 
diabetes.  Private medical records show that the veteran 
underwent prostate surgery in March 1989 for an enlarged 
prostate.  Repeat procedures were subsequently performed for 
bladder neck contractures and a neurogenic bladder.  However, 
none of these records includes a medical opinion concerning 
the etiology or date of onset of the veteran's prostate 
problems.  In other words, none of these records relates the 
veteran's benign prostatic hypertrophy to service or his 
service-connected diabetes.

Indeed, a VA examiner reviewed the claims file and determined 
that the veteran's benign prostatic hypertrophy is unrelated 
to his service-connected diabetes.  In this regard, a 
November 2003 VA examination report includes a medical 
opinion that the veteran's "benign prostatic hypertrophy 
with neurogenic bladder and history of bladder neck 
contracture and repeat procedures" is not related to his 
diabetes.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, there is no evidence that the veteran is competent 
to offer an opinion concerning the etiology of a 
genitourinary disorder such as benign prostatic hypertrophy.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Therefore, his 
lay statements have no probative value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for benign prostatic hypertrophy.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A § 5107(b).  Accordingly, the appeal is denied.

III.  Erectile Dysfunction, 
Hypertension, Edema, and a Dental 
Condition

The veteran is seeking service connection for erectile 
dysfunction, hypertension, edema, and a dental condition.  He 
claims that all of these conditions are related to his 
service-connected diabetes.  However, because the veteran did 
not file a timely substantive appeal with respect to these 
issues, the Board must dismiss these claims for lack of 
jurisdiction.  

Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals" or correspondence containing 
the necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he or she is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996).

In this case, a February 2004 rating decision denied the 
veteran's claims for service connection for erectile 
dysfunction, hypertension, edema, and a dental condition.  
The veteran was notified of that decision and of his 
appellate rights in a letter dated February 13, 2004.  After 
the veteran filed an NOD, the RO issued an SOC on February 
11, 2005.  In a cover letter accompanying the SOC, the RO 
explained:

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that by 
completing and filing the enclosed VA Form 9, 
Appeal to Board of Veteran' Appeals.  Please read 
the instructions that come with the VA Form 9 very 
carefully.  They tell you what you need to do, and 
how much time you have to do it, if you want to 
continue your appeal.  They also tell you how to 
get assistance, about your hearing rights, and 
about a number of other important things.

(emphasis in the original).  In a VA Form 646, (Statement of 
Accredited Representative in Appealed Case), dated July 14, 
2005, the veteran's representative listed all of the issues 
as listed in the SOC.  Thereafter, the veteran submitted a VA 
Form 9 (Appeal to Board of Veterans' Appeals) on December 19, 
2005, but failed to indicate in this document which issues he 
wished to appeal.  In any event, it appears that neither the 
VA Form 646 nor the VA Form 9 was filed within 60 days from 
the date the RO issued the SOC on February 11, 2005, or 
within one-year from the date the RO mailed the notification 
letter on February 13, 2004.  

Thus, the record does not contain a timely substantive appeal 
with respect to the RO's denial of service connection for 
erectile dysfunction, hypertension, edema, and a dental 
condition.  As a result, the Board notified the veteran in an 
April 2006 letter that his substantive appeal was untimely.  
The Board notified the veteran and his representative that 
they had 60 days to request a hearing or submit evidence and 
argument concerning the timeliness of his substantive appeal.  
To date, however, neither the veteran nor his representative 
replied to this letter.  See 38 C.F.R.           § 20.101(d).

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is currently without jurisdiction to 
consider his claim, and the appeal is dismissed.  

The Board points out that it is not required to discuss the 
VCAA with respect to the timeliness of his appeal.  The facts 
of this case are not in dispute, as it involves statutory 
interpretation.  See Manning v. Principi, 16 Vet. App. 534 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Accordingly, the 
appeal is denied.


ORDER

Service connection for benign prostatic hypertrophy is 
denied.

The issues concerning service connection for erectile 
dysfunction, hypertension, edema, and a dental condition are 
dismissed for lack of jurisdiction.



REMAND

The veteran claims that he suffers from depression as a 
result of his duties in service which involved notifying 
families of soldiers who had died while on active duty.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate this claim.  

The veteran was afforded a VA psychiatric examination in 
November 2003.  During the interview, the veteran reported he 
served as a recruiter in the Marine Corps for over 20 years.  
He explained that his duties as a recruiter included 
notifying family members of recruitees who had died while on 
active duty.  The veteran indicted that he often felt sad and 
depressed when thinking about this.  Following a mental 
status examination, the examiner diagnosed the veteran with 
depressive disorder.  Under Axis IV, for psychosocial 
stressors, the examiner noted "Undetermined stressor."  

Because the veteran did not offer an opinion concerning the 
etiology or date of onset of the veteran's depression, the 
Board requests that the examiner review the claims file again 
and state whether it is at least as likely as not that the 
veteran's depressive disorder is related to service.  Prior 
to rendering an opinion, however, the Board finds that the RO 
should attempt to obtain the veteran's service personnel 
records in order to verify that his duties included notifying 
family members about the deaths of recruitees.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), and any 
other appropriate agency, and obtain the 
veteran's complete service personnel 
records to determine whether his duties 
included notifying family members about 
the deaths of men and women he had 
recruited.

2.  Thereafter, the veteran's claims file 
should be reviewed by the VA examiner who 
examined the veteran in November 2003.  
If this examiner is unavailable, the 
claims file should be referred to another 
appropriate examiner.  Following this 
review, the examiner should state whether 
it is at least as likely as not that the 
veteran's depressive disorder is related 
to service, or due to, the result of, or 
aggravated by a service-connected 
disability.  In providing this opinion, 
the examiner is asked to make specific 
reference to the veteran's service 
medical records as well as the veteran's 
service personnel records obtained by 
virtue of this remand.  If the service 
personnel records are unable to document 
whether or not the veteran's duties 
included notifying family members about 
the deaths of recruitees, the examiner 
should assume that the veteran performed 
such duties in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If service 
connection for depression is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which addresses the additional 
evidence associated with the claims file.  
The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


